Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims from pending
Application No. 17/529,902
Claims from U.S.
Patent No 11,191,059
1. A method for transmitting a sidelink signal using a plurality of carriers, by a user equipment (UE), in a wireless communication system supporting device-to-device (D2D) communication, the method comprising: 

sensing first transmission candidate resources for each of the plurality of carriers; 

calculating, for each of the plurality of carriers, a ratio of second transmission candidate resources having overlapped time resource over the carriers among the first transmission candidate resources; 

selecting at least two carriers in which the ratio is greater than or equal to a predetermined threshold value among the plurality of carriers; 

selecting transmission resources for each of the at least two carriers based on the first transmission candidate resources or the second transmission candidate resources; and 

transmitting the sidelink signal using the at least two carriers in the transmission resources.

1. A method for transmitting, by a user equipment (UE), a sidelink signal in a wireless communication system supporting device-to-device (D2D) communication, the method comprising: 

sensing candidate resources for each of a plurality of carriers; 

calculating, for each of the plurality of carriers, a simultaneous transmission ratio in which the candidate resources overlap with the candidate resources for another carrier in a time domain; 

selecting at least two carriers among the plurality of carriers based on the simultaneous transmission ratio; 

selecting transmission resources for each of the at least two carriers from among the candidate resources; and 

transmitting the sidelink signal using the at least two carriers in the transmission resources, 

wherein the at least two carriers are carriers for which the simultaneous transmission ratio is above a predetermined threshold, among the plurality of carriers.

2. The method of claim 1, wherein the transmission resources for each of the at least two carriers are selected only within the second transmission candidate resources.

2. The method of claim 1, wherein the transmission resources for each of the at least two carriers are randomly selected from among the corresponding candidate resources.

3. The method of claim 2, wherein the transmission resources for each of the at least two carriers are randomly selected only within the second transmission candidate resources.

2. The method of claim 1, wherein the transmission resources for each of the at least two carriers are randomly selected from among the corresponding candidate resources.

4. The method of claim 1, wherein the UE determines a transmission time of the sidelink signal based on one carrier of the at least two carriers.

3. The method of claim 1, wherein the UE determines a transmission time of the sidelink signal based on one carrier of the at least two carriers.
5. The method of claim 4, wherein the one carrier is a carrier having the highest priority among the at least two carriers.

4. The method of claim 3, wherein the one carrier is a carrier having the highest priority among the at least two carriers.
6. The method of claim 4, wherein the one carrier is a carrier having a low congestion level among the at least two carriers.

5. The method of claim 3, wherein the one carrier is a carrier having a low congestion level among the at least two carriers.
7. The method of claim 6, wherein a congestion level is determined based on a channel busy ratio (CBR), and wherein the CBR is a ratio of occupied channels in each carrier.

6. The method of claim 5, wherein a congestion level is determined based on a channel busy ratio (CBR), and wherein the CBR is a ratio of occupied channels in each carrier.
8. The method of claim 4, wherein the one carrier is determined by considering at least one of a priority of the message, a reliability level of the message, or a latency requirement of the message.

7. The method of claim 3, wherein the one carrier is determined by considering at least one of a priority of transmission, a reliability level of transmission, or a latency requirement of transmission.
9. The method of claim 1, wherein the plurality of carriers are preconfigured corresponding to a plurality of sub-channels.

8. The method of claim 1, wherein the plurality of carriers are preconfigured corresponding to a plurality of sub-channels.
10. The method of claim 1, wherein based on the calculated ratio smaller than the predetermined threshold, the UE decreases the predetermined threshold.

9. The method of claim 1, wherein based on the calculated simultaneous transmission ratio being smaller than the predetermined threshold, the UE decreases the predetermined threshold.
11. The method of claim 1, wherein the determination of the first transmission candidate resources is performed by a physical layer of the UE, and 

wherein the determined first transmission candidate resources are reported by the physical layer to a higher layer of the UE.

10. The method of claim 1, wherein the determination of the candidate resources is performed by a physical layer of the UE, and 

wherein the determined candidate resources are reported by the physical layer to a higher layer of the UE.
12. The method of claim 1, wherein the step of sensing is performed by a physical layer of the UE, and 

wherein the step of calculating the ratio and the step of selecting the at least two carriers are performed by a higher layer of the UE.

11. The method of claim 1, wherein the sensing is performed by a physical layer of the UE, and 
wherein the calculating of the simultaneous transmission ratio and the selecting of the at least two carriers are performed by a higher layer of the UE.
13. A user equipment (UE) for transmitting a sidelink signal using a plurality of carriers in a wireless communication system supporting device-to-device (D2D) communication, the UE comprising: 

a transceiver; and 

a processor configured to sense first transmission candidate resources for each of the plurality of carriers, calculate, for each of the plurality of carriers, a ratio of second transmission candidate resources having overlapped time resource over the carriers among the first transmission candidate resources, select at least two carriers in which the ratio is greater than or equal to a predetermined threshold value among the plurality of carriers, select transmission resources for each of the at least two carriers based on the first transmission candidate resources or the second transmission candidate resources and control the transceiver to the sidelink signal using the at least two carriers in the transmission resources.

13. A user equipment (UE) configured to transmit a sidelink signal in a wireless communication system supporting device-to-device (D2D) communication, the UE comprising: 

a transceiver; and 

a processor configured to control the UE to perform operations comprising: 

sensing candidate resources for each of the plurality of carriers, 

calculating, for each of the plurality of carriers, a simultaneous transmission ratio in which the candidate resources overlap with the candidate resources for another carrier in a time domain, 

selecting at least two carriers among the plurality of carriers based on the simultaneous transmission ratio, 

selecting transmission resources each of the at least two carriers from among the candidate resources, and 

transmitting the sidelink signal using the at least two carriers in the transmission resources, 

wherein the at least two carriers are carriers for which the simultaneous transmission ratio is above a predetermined threshold, among the plurality of carriers.

14. The UE of claim 13, wherein the transmission resources for each of the at least two carriers are selected only within the second transmission candidate resources.

2. The method of claim 1, wherein the transmission resources for each of the at least two carriers are randomly selected from among the corresponding candidate resources.
(Claim 1 is analogous to claim 13)


Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 13 U.S. Patent No. 11,191,059. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of claims 1-14 of the pending Appl. No. 17/529,902 and the subject matter of claims 1-11 and 13 U.S. Patent No. 11,191,059 disclose a similar scope of invention. While the claims are not verbatim copies, they are clearly identical in scope.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed on 11/18/2021 in which claims 1-14 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/2021 has been considered by the examiner. The submission is in compliance with the provisions of 37 CFR.

Allowable Subject Matter
Claims 1-14 will be allowed after a Terminal Disclaimer is filed for the Double Patenting Rejection presented above.

Li et al. (US 2020/0068534), hereinafter “Li” and Wirth et al. (US 2020/0059821), hereinafter “Wirth” are the closest prior arts found after examiner’s thorough search.

Regarding independent claim 1, the closest prior art of Li discloses a UE performing communications in a V2V or D2D environment, where the UE performs transmission in a plurality of carriers within the same sub-frame (Li, Fig. 2, Fig. 3, [0039]-[0043], Fig. 6, [0054], Fig. 7, [0055], [0058]-[0062], [0072]). The UE detects the SA of another UE within a sensing window of each of the plurality of carriers. For i-th carrier, it is determined a ratio of the remaining available resources for the plurality of carriers, in order to select resources and transmit data, based on the detected SA within the sensing window of each of the plurality of carriers. When the ratio of the remaining available resources is greater than Ri, the resource with the smallest S-RSSI are moved to the set SB. Then, the UE selects a resource from the resources in the set SB for data transmission on the corresponding carriers.

Regarding independent claim 1, the closest prior art of Wirth discloses that an UE1 transmits a redundant/duplicated packet via two different frequencies in the same time resource, in order to make direct communications more reliable using multiple physical sidelink resources in a transmission, for example for a URLLC communication (Wirth, [0262], [0264]-[0266], [0268]).

However, regarding independent claim 1, Li and Wirth either alone or in combination fail to teach or suggest the underlined claimed features of “A method for transmitting a sidelink signal using a plurality of carriers, by a user equipment (UE), in a wireless communication system supporting device-to-device (D2D) communication, the method comprising: 
sensing first transmission candidate resources for each of the plurality of carriers; 
calculating, for each of the plurality of carriers, a ratio of second transmission candidate resources having overlapped time resource over the carriers among the first transmission candidate resources; 
selecting at least two carriers in which the ratio is greater than or equal to a predetermined threshold value among the plurality of carriers; 
selecting transmission resources for each of the at least two carriers based on the first transmission candidate resources or the second transmission candidate resources; and 
transmitting the sidelink signal using the at least two carriers in the transmission resources” when taking in context of claim 1 as a whole. The same rationale applies to independent claim 13, disclosing similar distinguished features as claim 1. Therefore, allowable over the prior art of record, when interpreted in accordance with the present specification description.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486. The examiner can normally be reached M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473